Case: 13-12703    Date Filed: 02/25/2014   Page: 1 of 3


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-12703
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 6:12-cr-00192-JA-GJK-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

JOHN HENRY RAFTOPOULOS,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (February 25, 2014)

Before HULL, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      John Raftopoulos appeals his sentence of 120 months imprisonment,

following his plea of guilty to robbery of a bank using force and violence or
              Case: 13-12703     Date Filed: 02/25/2014    Page: 2 of 3


intimidation. See 18 U.S.C. § 2113(a). Raftopoulos argues that his sentence is

unreasonable. We affirm.

      Raftopoulos, a career offender, walked into a bank in Palm Beach, Florida,

with a black pouch strapped to his body and passed a note to a teller that stated as

follows: “I AM WILLING TO DIE FOR THIS MONEY. ARE YOU. ALL THE

MONEY – STACK! NO DYE PACK-TRANSMITTER.” With money in hand,

Raftopoulos glanced at the teller and patted his black pouch. Raftopoulos had a

criminal history of VI that included prior convictions for bank robbery and

possession by a felon of a firearm equipped with a silencer. Raftopoulos blamed

his crimes on various addictions, but the district court found that he had a “pattern

of criminal conduct [beginning at age 14 that] [was] interrupted primarily by time

in prison.”

      The district court reasonably determined that a sentence at the low end of

Raftopoulos’s advisory guideline range of 120 to 150 months of imprisonment was

necessary to address his crime; his lack of respect for the law; his history of

offenses involving “force and violence”; and to prevent him from committing

future similar crimes that endangered the public. See United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). Moreover, Raftopoulos faced a maximum

statutory penalty of 20 years, but was incorrectly assigned an offense level of 29

instead of an offense level of 32, see United States Sentencing Guidelines Manual


                                           2
              Case: 13-12703    Date Filed: 02/25/2014   Page: 3 of 3


§ 4B1.1(b) (Nov. 2012), which would have resulted in a guidelines range between

151 and 188 months of imprisonment, id. ch.5, pt. A. The district court did not

abuse its discretion in imposing a sentence of 120 months, which is well below the

statutory maximum penalty for Raftopoulos’s offense. See United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      We AFFIRM Raftopoulos’s sentence.




                                         3